PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/940,988
Filing Date: 28 Jul 2020
Appellant(s): The Auto Club Group



__________________
Dustin R. Zak
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1 August 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 31 March 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
(Note: to be clear, the appellant’s amendment filed 11 August 2022 has been entered.  The advisory action mailed 11 August 2022 indicating otherwise was inadvertent and has been superseded.  Claims 11 and 12 are therefore cancelled and any rejections made thereto are rendered moot.)

Claims 1-10 and 13-20 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. Final action, pp. 2-3.
Claims 1-10 and 13-20 are rejected under 35 U.S.C. § 101 as being directed to an abstract idea without significantly more. Final action, pp. 4-7.
Claims 1, 6-10, 12, 13, 18 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Zadeh et al. in view of Racco further in view of Zarandioon et al. Final action, pp. 8-21.
Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over Zadeh et al. in view of Racco further in view of Zarandioon et al. further in view of Gadde et al. Final action, pp. 22-23.
Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Zadeh et al. in view of Racco further in view of Zarandioon et al. further in view of Mukhopadhyay et al. Final action, pp. 23-24
Claims 4, 5 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Zadeh et al. in view of Racco further in view of Zarandioon et al. further in view of Wolf et al. Final action, pp. 24-26.
Claim 14 is rejected under 35 U.S.C. § 103 as being unpatentable over Zadeh et al. in view of Racco further in view of Zarandioon et al. further in view of Gaspar et al. Final action, pp. 26-27.
Claim 15 is rejected under 35 U.S.C. § 103 as being unpatentable over Zadeh et al. in view of Racco further in view of Zarandioon et al. further in view of Ray et al. Final action, pp. 27-28.
Claim 17 is rejected under 35 U.S.C. § 103 as being unpatentable over Zadeh et al. in view of Racco further in view of Zarandioon et al. further in view of King et al. Final action, pp. 28-29.

(2) Response to Argument
The appellant first argues in regard to § 112(a), so we will address that issue first.  The concern is, as the appellant recognizes, with the following claim language, using claim 1 as typical: a “quote triggers [an] application to enable connection with [a] policy administrator system application programming interface”. The quote is generated two steps previously. What is a “quote”? The specification gives an example, ¶ 3, that it may be an insurance quote. A quote is, customarily, data; for example, an insurance company might quote an auto insurance policy for $500 for six months duration with the customary terms and conditions.  Nothing in the specification would require or even allow it to be anything other than this sort of thing – just data – and in fact, Fig. 3 shows precisely this type of quote.
A quote, being nothing more than data, cannot typically cause anything to happen at all.  Looking for example at the “total policy premium” on Fig. 3, $1,357.53, that is simply a dollar amount, and it is uncertain how a dollar amount can act as a trigger.  Nothing in the specification explains how this could be done.  The appellant could have claimed, for example, that the act of producing a quote could act as a trigger, and there may be support for that, but that is not what the claim says.  The claim simply says that a quote – mere data – somehow is supposed to trigger steps to take place, with no explanation in the specification or anywhere else as to how such a thing might be done.
Further, keep in mind that, pg. 5, the appellant refers to this as “conventional or well-known concepts” which “need not be disclosed in detail”.  The specification does say, as the appellant says, pg. 6, that it does, that an API may generate a quote; but this is nothing like saying that a quote triggers something else to happen.  And while could be true, pg. 7, that one of ordinary skill in the art “would understand that before the quote could be generated… a connection through the application between the quote provider’s system and the device would need to be established”, [emphasis added] that is not what the claim says.

In regard to § 112(b), as the appellant says, the cancellation of the only claim for which such a rejection was made, renders the rejection moot.

In regard to § 101, first, Example 21 is not controlling law.  In regard to the recitation of abstraction, a quote, such as the one shown on the appellant’s own drawing recited above, is explicitly an advertisement, in the purest sense of the term: it is a communication intended to compel the recipient to take a commercial action, in this case purchasing the quoted insurance.
The appellant then complains that, despite the alleged fact that the claims were noted as being “directed to certain methods of organizing human activity”, the next part of the rejection was “more consistent with a finding that the claims are directed to… mental processes”.  But this is not an inconsistency; on pg. 4 of the Final action, the Examiner noted explicitly that the claims recite both one of the enumerated certain methods of organizing human activity deemed abstract, and could be considered to recite mental processes.
Though the example is not controlling law, as the appellant devotes so much time and energy to it, it is worth some analysis.  The appellant misses a critical point that the Example was directed to a system that causes a connection “when the wireless device is locally connected to the remote subscriber computer and the remote subscriber computer comes online”.  That is, unlike anything in any claim of the present invention, this claim (without which, in the original claim of the example, the invention was held not to be patent eligible) makes a connection as soon as the user’s computer is online, so as to transmit time-sensitive data as quickly as possible.  That is much different from simply transmitting data when a computer is online.  Further, that example was created in 2014 or 2015 (it was published in July 2015), so that which may have been considered an inventive concept several years ago may easily have become so commonplace as to no longer be considered an inventive concept in July 2020, the earliest possible priority date of the present invention.
Further, this is the same part of the claimed process that, when the appellant argued about the § 112(a) rejection, he explicitly stated was so well-known and commonplace as to require no elaboration.  If that is so, then it is certainly not an inventive concept sufficient to confer patent eligibility.
The appellant then refers to the problem solved as an “Internet-centric problem”, but providing insurance quotes predates the Internet and, in fact, computers, by at least several decades, and the Examiners do not see how simply using the Internet to solve a business problem makes the problem in any way “Internet-centric”.  The appellant then complains, pg. 13, that the statement about not using the examples is “directly contrary to the USSPTO’s guidance”, but the block-quote he then cites says nothing at all about using the examples, but simply states that the new guidance “does not affect pending eligibility rejections or create new grounds of rejection”; his interpretation of that in the following paragraph does not appear to be based on anything in what was quoted.  That they provide “useful illustrations” does not make them controlling, even if the present claims were substantially technically similar to the example, which they are not.

In regard to § 103, to “trigger” an application is to cause it either to (1) be invoked at all (that is, to launch it) or to (2) cause it to take a particular step.  PC Magazine’s glossary is consistent with this, defining it is a “mechanism that initiates an action when an event occurs such as reaching a certain time or date or upon receiving some type of input”. (pcmag.com/encyclopedia/term/trigger) The triggering takes place within a “wherein” clause, so it is not clear whether it is actually within the scope of the claimed method or not.  If not, it is irrelevant; so for the sake of addressing the argument, we presume for the moment that it is.
The third reference cited by the Examiner in the Final action, Zarandioon, discloses that while processing an image it may receive a request which can “trigger the use” of algorithms, [Col. 49, lines 39-40] and in general makes use of APIs. [Col. 4, line 23] Communications take place between two computers “via the Internet”, [Col. 10, line 65] which naturally is only possible if the two computers are connected to the Internet, which is what many people infer from “online”. As Zadeh has established making a connection between devices, [e.g. 0198] the only missing piece is the existence of a trigger, which Zarandioon supplies, so the required step is obtained by simply using Zarandioon’s trigger to perform the disclosed process of Zadeh rather than his own.
Referring to a website as an “insurance website” is, without structure or functionality to distinguish, mere labeling of a website, or, at most, a statement of the intended use of a website.  Further, it is not even required – the only mention of it is in claim 1, within the phrase “providing an insurance website or mobile application to a user for use on a remote computer” – and, even if it is chosen, it does nothing whatever.
The Examiners disagree with the appellant’s statement that the “wherein” clause “further defines the ‘application’”.  It limits only the quote, which is simply a data object, and the “to cause” language is, at most, a statement of intended use and does not positively recite a method step.
In regard to Zarandioon’s communication method, the Final action is quite clear end explicit, pp. 11 and 12, that it is while using “the Internet” for communication that steps are triggered; that is the substitution proposed – Zarandioon’s trigger in place of Zadeh’s activation means with Zarandioon’s communication means in place of that of Zadeh.  Further, the statement of analogous art, pg. 11, (“each is directed to the use of APIs to analyze insurance information”) is uncontested.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        
Conferees:
/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694     
                                                                                                                                                                                                   /Vincent Millin/
Appeal Practice Specialist



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.